

117 HR 3307 IH: Help Wanted Act
U.S. House of Representatives
2021-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3307IN THE HOUSE OF REPRESENTATIVESMay 18, 2021Mr. Hern introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo eliminate the extension of Federal Pandemic Unemployment Compensation, and for other purposes.1.Short titleThis Act may be cited as the Help Wanted Act. 2.Elimination of the extension of Federal Pandemic Unemployment Compensation(a)In generalSection 2104(e)(2) of the CARES Act (15 U.S.C. 9023(e)(2)) is amended by striking September 6, 2021 and inserting the first Monday that is on or after the date that is 14 days after the date of enactment of the Help Wanted Act.(b)AmountSection 2104(b)(3)(A)(ii) of such Act (15 U.S.C. 9023(b)(3)(A)(ii)) is amended by striking September 6, 2021 and inserting the first Monday that is on or after the date that is 14 days after the date of enactment of the Help Wanted Act.(c)ApplicationsSection 2104(b) of the Coronavirus Aid, Relief, and Economic Security Act (15 U.S.C. 9023(b)) is amended by adding at the end the following:(5)Application deadlineAs a condition of the agreement under this section, a State may not accept an application for an increase in unemployment benefits under this section on or after the date of enactment of the Help Wanted Act..